Title: To James Madison from David Howell, 18 February 1817
From: Howell, David
To: Madison, James


        
          
            Sir
            Providence Feb 18th: 1817.
          
          The object of this letter is to bring under your view, the grounds whereon I consider the office of Collector of the Customs for the Port of Providence as claimable by my Son, intending only to discharge the duty I owe to him, and the Public, and hoping to keep in mind the delicacy of the task.
          In the year 1808 Col. J. Olney resigned that Office, my Son had then held the place of an Inspector under Col Olney for more than eight years, the hope of promotion in case of a vacancy was one motive for his remaining so long in that place.
          These grounds are the following. 1st. From his earliest appearance in Publick life, his Politicks had been decidedly Republican.
          2d: He was a native of this town and a Graduate of the College here.
          3d: His reputation as a Citizen was without a spot and without impeachment.
          4th: He had held a commission of the Peace, the command of an Independant Company, and was then Brigadier General of Militia, and the first Senator of the State Legislature.
          5th. He had, and now has a wife & six children to maintain, and, other

than her real estate which though valuable is unproductive, very scanty means.
          These circumstances held him up to succeed Col Olney. Such was the general expectation, I may say the general wish of the Citizens I was frequently congratulated on the Occasion by Gentlemen of both parties, as if his success was secure.
          I had hoped also that Mr Jefferson, calling to mind my warm and undeviating friendship for his person and administration could not have balanced, or preferred an Englishman by birth education and manners—without any knowledge of the buisness of the Department, or abilities to acquire it, or any deed of merit, without children, or respectable connexions here, and who never had held an Office in the Town or State—and having an income sufficient to support him & his wife. Yet Mr. Thomas Coles is that man, and got the place by surprise and fraud—which, when apparent will vacate even a royal patent.
          Unfortunately for my Son, previous to that time, Christopher Ellery had been in competition with James Fenner, for the place of a Senator in Congress, and Seth Wheaton had been in competition with him for the place of Governour of the State, and Mr. Fenner proved the favoured candidate against both. Envy and chagrin rankled in their breasts—a few joined them and a schism in our party, by their means, threw the rule of the State into the hands of the opposite party.
          This schism has nearly expired. In our late Convention for the nomination of Electors of President & Vice President, Seth Wheaton was named against James Fenner, and got only two votes.
          This schism reccommended Thomas Coles—this schism put down the Republicans in this State—it has now fallen, and Mr. Coles should fall with it, as I think. Soon after Col. Olney’s resignation I proposed to the Schismaticks, to have a meeting with their old friends, and, by mutual agreement, to recommend a successor—to this Seth Wheaton, on their part, expressly agreed; but insisted to put it off a few days. I stated the urgency of the occasion as the office was vacant, but he persisted, and I finally assented—of this I told our friends—the meeting was delayed several days—and then Mr. Wheaton and his friends refused to join us, or meet with us to agree in any nomination Gov. Fenner and the main body of the Republicans recommended my Son, but before the recommendation reached the President he had nominated Mr. Coles. The schismaticks with Seth Wheaton at their head, having sent on his recommendation by the mail of that very day when he induced us to delay acting, as it afterwards appeared. In this manner by falsehood and fraud the schism put in Mr. Coles—and no man was more mortified about the deception, than Mr. Jefferson himself, as he told Elisha Mathewson then a Senator in Congress. All the facts above stated are Known to me to be true—and if more

evidence could be required of the preeminence of my Son, over Mr. Coles in the opinion of the great body of the real, & genuine & true Republicans of this State, his election soon after to the place of a Senator in Congress, affords demonstration.
          On his return home at the close of his six years Term in Congress—he will see Mr. Brown, Naval Officer, and Mr. Barton, Surveyor of the Customs, both placed there at his nomination during his absence from the State, to either of which vacancies if he had been at home he might have succeeded, and found the means of living thereby. And he will see the Office of Collector, in possession of a man unable, by himself, to discharge the duties of it one day as I believe—placed in it by falsehood and fraud, and by a disappointed faction, a schism, by whose intrigues, his friends here, the true Republicans, have lost the power to reward him.
          I have seen with great satisfaction, that my Son while in Congress, has generally accorded with the views of Government, and contributed his mite towards the Publick weal—and I assure myself that his present application will be received, and considered with candour and liberality, and be decided on with propriety and justice—and in every event I shall remain as heretofore Sir Your assured friend and Obedient Servant—
          
            David Howell.
          
        
        
          This Letter is in the hand writing of my Sons Daughter Eliza.
        
      